I am unable to agree to a reversal of the order of the Industrial Commission denying compensation to the applicant. It is not the function of this court to weigh conflicting evidence and to decide where the preponderance lies. That is peculiarly the function of the Industrial Commission. Comp. Laws Utah 1917, § 3148, as amended Laws Utah 1921, c. 67; Parker v. IndustrialCommission (Utah) 5 P.2d 573; Utah Fuel Co. v. IndustrialCommission, 76 Utah 141, 287 P. 931; and an unbroken line of decisions since the adoption of the Industrial Commission Act. See cases page 461 Legislative Code Committee report on Proposed Revision of Utah Statutes. The burden of showing a casual relationship between the purported accident and the illness suffered by him rests on the applicant. Stanley v. IndustrialCommission (Utah) 8 P.2d 770. This court is not authorized to reverse the findings and decision of the Industrial Commission because the employer or its insurance carrier may have failed to prove, by a preponderance of evidence, that the illness of applicant was caused by reason of infection from some other source than the accidental injury, that is, that the germs entered the system through an ulcer on the glans of the penis. Unless there is satisfactory legal evidence showing a causal relation between the illness *Page 329 
and an accident, arising out of or in the course of employment, the commission is not required to make an award of compensation, and, even if there be such evidence in the record, if there is also other satisfactory legal evidence leading to an opposite conclusion, we may not reverse the decision of the commission, because in that event the findings and decision would be supported by evidence. In this case the findings and decision are supported by the evidence as well as by the failure of applicant to sustain his theory by a preponderance of the evidence.
The illness from which applicant suffered was caused by germ infection. This was not such a result as is ordinarily expected to follow a blow on the leg. The medical testimony shows that applicant suffered from encephalitis of the brain and that this could be caused by germ infection and in no other way. The inquiry therefore at the hearing was directed toward attempting to learn how the infective agent got into the system. The medical experts testified that it could come only through some portal of entry from the outside. The applicant had, when first examined by a physician, what Dr. Walker described as an ulcer on the glans of the penis. All through the testimony of Dr. Walker he referred to this injury on the penis as an ulcer, although at the end of his testimony when asked to describe it he said, "It looked as if it had been cut by a hair or sharp instrument. There was no bruise." Ordinarily medical men use accurate language, especially when using the technical terms of their profession. The other medical expert who examined the applicant several days later said he found a denuded area at the end of the penis. Both doctors testified that this ulcer or cut or denuded area, however it may be described, was such a portal of entry through which streptococcic germs might have entered the system to cause the illness. They also testified that there might have been a microscopic break in the skin at the point where the timber is alleged to have struck the leg of applicant through which an infective agent might have entered, but that it could not *Page 330 
have entered at that point unless there was a break or portal of entry. Neither of the doctors discovered such a break in the area where it is claimed the timber struck the applicant. Both Henderson and his wife examined this area, before either of the doctors examined it, but neither of them saw any evidence of a break in the skin. There was no evidence of blood on the skin or on the clothing and it was not shown that the end of the timber, which it is claimed struck the applicant, had any sharp or jagged points or edges which could have caused a break in the skin. No one examined the area on the leg under a glass or with a microscope. At best, applicant's case rests merely upon speculation. Dr. Walker, with all the facts before him, that is, the testimony that the applicant suffered a blow from a piece of timber striking his leg, the history obtained at the time of his first visit, and the experience gained by his examinations and treatment of the applicant, was asked to give his opinion as to the cause of the illness. He said:
"A. Do you want my opinion now or my opinion at that time?
"Q. Your opinion now? A. From the history that he gave me at that time, it would be impossible —
"Q. Yes; but that history is shown to be incorrect by subsequent testimony. He was irrational at that time. A. We have an ulcer on the penis that we can see, and we have a supposition that there might be a microscopical area on the leg. That is supposition, and the other is a fact. So we take it for granted it was from the penis, although we can't say for sure.
"Q. Suppose you were informed absolutely he was struck a very severe blow and bruised it, possibly bruised it microscopically at least, what would you say then? A. Well, it would be more reasonable."
In view of the record I cannot say that the commission by uncontradicted evidence was obliged to reach but one conclusion. The case rests in speculation. The burden resting on the applicant to prove his case has not been discharged by a showing that there may have been a microscopic portal of entry which may have been caused by the blow through which portal, if it existed, streptococcic germs may have entered to cause the illness from which the applicant *Page 331 
suffered. The findings and decision of the commission should be affirmed.